Exhibit INTERNATIONAL STEM CELL CORPORATION SECURITIES PURCHASE AGREEMENT SERIES C CONVERTIBLE PREFERRED STOCK SECURITIES PURCHASE AGREEMENT (the “Agreement”) dated as of August 20, 2008, between International Stem Cell Corporation, a Delaware corporation (the “Company”), and X-Master, Inc., a New Hampshire corporation (the“Investor”). WITNESSETH: WHEREAS, the Company desires to sell to the Investor (or Investor’s designee, provided that such designee is an "accredited investor" as defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933), and the Investor desires to purchase, an aggregate of up to 3,000,000 shares of Series C Stock (as defined below) of the Company (the “Shares”), convertible to shares of Common Stock of the Company based on an initial conversion price of $.25 per share, all for an aggregate price of $3,000,000; WHEREAS, the Investor desires to purchase the Shares in three tranches, with an initial tranche of 700,000 Shares purchased on or before August 22, 2008; an additional tranche of 1,300,000 Shares to be purchased on or before September 23, 2008; and a third tranche of 1,000,000 Shares to be purchased on or before December 15, 2008. The purchase of each tranche subsequent to the first shall be subject to Investor’s determination, in Investor’s sole discretion, that there has been no material adverse change in the Company’s business or financial prospects; and WHEREAS, the following terms appearing herein shall have the following meanings unless otherwise defined herein: “Agreement” has the meaning set forth in the preamble. “Blue Sky Laws” has the meaning set forth in Section 2.20. “Certificate of Designation” means the Certificate of Designation of Rights, Preferences, Privileges and Restrictions of the Series C Preferred Stock of International Stem Cell Corporation in the form attached as Exhibit 1 to be filed with the Delaware Secretary of State prior to the Closing. “Certificate of Incorporation” means the Amended and Restated Certificate of Incorporation of the Company filed with the Secretary of State of the State of Delaware. “Closing” and “Closing Date” have the meanings set forth in Section 1.2. “Common Stock” shall mean stock of the Company of any class (however designated) whether now or hereafter authorized, which generally has the right to participate in the voting and in the distribution of earnings and assets of the Company without limit as to amount or percentage, including the Company’s Common Stock, $.001 par value per share. “Common Stock Equivalents” means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “Company” has the meaning set forth in the preamble and includes any corporation that shall succeed to or assume, directly or indirectly, the obligations of the Company hereunder. “Conversion Price” has the meaning assigned thereto in the Certificate of Designation. The term “corporation” shall mean any corporation, association, joint stock company, business trust, limited liability company or other similar organization. “Exchange Act” means the Securities Exchange Act of 1934. “Material Adverse
